 



SUPPLY AGREEMENT
This Supply Agreement and attached schedules (this “Agreement”), dated as of
February 1, 2007, by and between PGT Industries, Inc., a Florida corporation
(“PGT”), and Indalex, Inc., a corporation (“Supplier”).

  1.   Term. This Agreement shall be effective from the date first written above
until January 31, 2009 (the “Term”). This Agreement shall be effective and
supersede all other such agreements when signed by authorized personnel for both
companies.

  2.   Definitions.

  a)   “Confidentiality Agreement” shall mean that certain Confidentiality
Agreement, dated the date hereof, by and between the parties hereto,
substantially in the form attached as Schedule A.     b)   “Delivery” shall mean
the point in time when Products are tendered by Supplier, and accepted by PGT,
at its Nokomis Plant or Salisbury Plant.     c)   “Price” shall mean the total
transactional cost of materials with or without freight as agreed in the FOB
section.     d)   “Material Certificate” shall mean documentation confirming
adherence to material and/or performance specifications.     e)   “Material
Safety Data Sheet” shall mean documentation in conformance to OSHA requirements
that shall provide detailed information on each hazardous chemical, including
its potential hazardous effects, its physical and chemical characteristics, and
recommendations for appropriate protective measures.     f)   “Nokomis Plant”
shall mean PGT’s place of business located at 1070 Technology Drive, Nokomis, FL
34275.     g)   “Salisbury Plant” shall mean PGT’s place of business located at
2121 Heilig Road, Salisbury, NC 28146.     h)   “Products” shall mean goods
produced by Supplier and purchased by PGT, as contemplated by this Agreement and
listed on a Purchase Order, Scheduled Order Release, and/or Demand Planning
System (“DPS”).     i)   “Specifications” shall mean specifications, drawings,
requirements, performance and/or functions, relating to the Products.

1



--------------------------------------------------------------------------------



 



  3.   Representations and Warranties.

  a)   Supplier represents and warrants that Products shall comply with
Specifications.     b)   Supplier warrants that Products will conform to such
Specifications and will be free from all defects in material and workmanship.
Supplier shall be responsible for the transport of non-conforming Products as
reported through the Defective Material Reporting process (“DMR”).     c)  
Supplier represents and warrants that, upon transfer of ownership as defined in
the Delivery section of this Agreement, Supplier shall pass to PGT, and PGT
shall receive, good and marketable title to such Products, free and clear of all
liens, claims, security interests pledges, charges, mortgages, deeds of trusts,
options, or other encumbrances of any kind.     d)   Each party represents,
warrants and covenants that: (i) it is and shall be at all times a legal entity
validly existing under the laws of its jurisdiction with the corporate or other
power to own all of its properties and assets and to carry on its business as it
is currently being conducted; (ii) it has the corporate or other power to
execute and deliver this Agreement and to perform its obligations hereunder;
(iii) its officer executing this Agreement is duly authorized to execute and
deliver this Agreement on its behalf, and no further corporate or other
proceedings are necessary with respect thereto; (iv) it is not required, in
connection with execution and delivery of this Agreement or the performance of
its obligations hereunder, to obtain the consent of any third party; and (v) the
execution and delivery of this Agreement and performance of its obligations
hereunder do not (A) violate any provision of its articles of incorporation or
by-laws or equivalent organizational documents as currently in effect, or
(B) conflict with, result in a breach of, constitute a default under (or an
event which, with notice or lapse of time or both, would constitute a default
under), accelerate the performance required by, result in the creation of any
lien upon any of its properties or assets under, or create in any party the
right to accelerate, terminate, modify, or cancel, or require any notice under,
any contract to which it is a party or by which any of its properties or assets
are bound.     e)   Each party has agreed to the terms of a Confidentiality
Agreement, the terms of which are incorporated in this Agreement, substantially
in form set forth in Schedule A.

2



--------------------------------------------------------------------------------



 



  4.   Pricing and Payment.

  a)   Pricing shall remain firm throughout the Term as shown on Schedule B.    
b)   Supplier agrees that if, during the term of this Agreement, it sells or
delivers material named herein of comparable quality, service and amounts to any
other customer at some price that results in a total price lower than the Price
in effect hereunder, it will offer to sell to PGT the same material at the same
terms and conditions.     c)   Invoices shall be rendered separately for each
delivery and/or purchase order and shall include PGT’s part number, quantity
ordered, quantity shipped, unit price, and extended value.     d)   No
additional surcharges, packaging, loading, handling fees, or additional charges
of any kind will be paid by PGT unless specifically addressed in Schedule or
agreed to and signed by the signatories to this Agreement or duly authorized
officer.

  5.   Purchase Orders.

  a)   From time to time during the Term, PGT shall order Products from Supplier
pursuant to and in accordance with separate PGT standard purchase orders or
other related documentation (collectively, the “Purchase Orders”). Such Purchase
Orders shall specify quantities of the Product, shipping instructions, delivery
date(s), and detailed instructions for the delivery of the Goods (with release
schedules, delivery orders or equivalent notices). Each Purchase Order executed
by the parties shall be binding upon Supplier and PGT and shall be deemed to
constitute a part of this Agreement as if fully set forth herein, and all terms
and conditions of this Agreement shall be deemed to apply to the subject matter
of such Purchase Order as if fully set forth therein.     b)   Each Purchase
Order issued outside of the electronic DPS shall contain specific instructions
regarding whether the shipment is to be delivered to the Nokomis Plant or the
Salisbury Plant. PGT shall provide detailed instructions for the delivery of the
Products (with release schedules, delivery orders, Purchase Orders or equivalent
notices).     c)   Supplier will confirm every Purchase Order in writing to PGT
within two business days.     d)   Supplier hereby agrees to maintain a reserve
supply of raw materials equal to one month’s consumption volume per each
specification or a larger quantity, at the Supplier’s discretion and risk, which
Supplier determines

3



--------------------------------------------------------------------------------



 



      may be necessary to meet PGT’s Product requirements. PGT understands that
costs associated with inaccurate forecasts are substantial to Indalex.     e)  
For planning purposes, a three-month rolling forecast will be provided by PGT,
on the 1st of each month, where the consumption volumes will be estimated by
pounds, alloys, and paint profile. Any quantity estimates or purchase forecasts
provided by PGT are for planning purposes only and do not constitute an order
for material or Products.

  6.   Delivery.

  a)   The Products shall be delivered as specified on the PGT purchase order or
as required under the DPS program.     b)   With each shipment of Products,
Supplier will deliver a packing list or an electronic Advanced Shipping Notice
(“ASN”) containing the following information:

             
 
  i.   Purchase Order number      
 
  ii.   PGT part number      
 
  iii.   Quantity ordered/Quantity shipped    

  c)   Lead time is 10 days from receipt of Purchase Order for delivery to the
Nokomis Plant and 10 days from receipt of Purchase Order for delivery to the
Salisbury Plant.     d)   Complete on-time deliveries are a critical element of
this Agreement. Supplier has demonstrated and agrees to maintain its current
complete and on time delivery performance of 95% or above. Supplier understands
that costs associated with late deliveries to PGT are substantial.     e)  
Products shall be shipped F.O.B. Destination, either the Nokomis Plant or the
Salisbury Plant, and Supplier shall be responsible for all insurance costs,
freight charges and import and/or export fees, duties, demurrage, taxes, etc.
incurred on any shipment. This Agreement will apply to any purchases so made.
Title and risk of loss remain with the Supplier until Delivery.     f)  
Adjustments to on hand inventory within the DPS cause unusual demand and
pressure on the system. PGT agrees to use commercially reasonable efforts to
minimize these adjustments by implementing more accurate controls.

  7.   Certification and Quality Assurance. Supplier acknowledges that PGT may
ask Supplier to participate in a Quality Assurance audit which may include, but
not be limited to, on-site Quality Assessment review, corrective action record
review,

4



--------------------------------------------------------------------------------



 



      Supplier’s Quality Assurance Manual review, and/or reviewing preventative
maintenance records. Additionally, periodic supplier performance evaluations may
be performed, the purpose of which will be to assess Supplier’s quality as it
relates to, among other things, on-time deliveries, packaging, service/warranty,
and non-conforming materials as reported through PGT’s DMR Process.     8.  
Defective Material. Supplier shall use all reasonable commercial efforts to
ensure quality and conformance to material and performance specifications.
Supplier will promptly issue credit for non-conforming materials at the full
Price for materials returned or for Price less scrap value on materials agreed
to be scrapped locally. Scrap value shall be based on actual expense and/or
rebate incurred. Supplier shall provide corrective action documentation to PGT
on Defective Materials reported during the term of this agreement as requested.
The parties further agree to a Quality Improvement Program as defined in
Schedule.     9.   Manufacturing Alterations. Any and all modifications in
composition, design, or manufacturing process (collectively, “Modifications”)
must be approved by PGT, in writing, prior to implementation by Supplier. At its
sole and absolute discretion, PGT may require samples for testing prior to
approving any such Modifications.     10.   Warranty. Supplier agrees to warrant
Products against manufacturing paint defects for the greater of: (i) a period of
time equal to or greater than the warranty period prescribed by applicable
statute and governing the PGT product into which such Products are incorporated;
and (ii) 1 year from date possession of such PGT products is taken by the
end-user; and (iii) 10 years from date possession of such PGT products is taken
by the end-user where powder applied paint with 10-year was specified; or (iv)
warranty duration as stated on special custom orders. Supplier will participate
ratably in all costs associated with non-conforming products including, but not
limited to, replacement of the defective component or assembly and field service
expenses to repair or replace affected materials during the stated warranty
period. Supplier agrees to warrant Products supplied will comply with the
Aluminum Association Standards for such Products.     11.   Tooling. Dies and/or
back-up dies manufactured to produce PGT’s extrusions shall be used only for
providing finished goods exclusively to PGT. Designs are the property of PGT.  
  12.   Indemnification.

  a)   Supplier agrees to indemnify and hold harmless PGT, along with its
employees, dealers, distributors, affiliates, and other agents (collectively,

5



--------------------------------------------------------------------------------



 



      the “Indemnified Parties”), from and against any claim asserted by any
third party for damage to that third party’s property, or for bodily injury, or
both, arising out of or in connection with Products provided by Supplier.
Supplier’s obligations to defend and indemnify shall apply regardless of whether
the claim is based on breach of warranty, breach of contract, negligence, strict
liability, or any other tort. The obligations to defend and indemnify are in
addition to the obligations Supplier already has under the terms of its
warranty. The term “claim” includes, but is not limited to, allegations,
notices, lawsuits, judgments, and settlements. It also includes an obligation on
the part of Supplier to indemnify any Indemnified party for costs, expenses,
attorneys’ fees, and other costs incurred in connection with the defense of any
claim that is covered by this provision. PGT may, at its discretion, assist with
the defense and be represented by its own counsel in connection with any such
proceedings.     b)   Supplier will defend, indemnify and hold the Indemnified
Parties harmless against losses, liabilities, costs, actions, claims and other
obligations and proceedings, including but not limited to all reasonable
attorney’s fees, court costs and remedial costs incurred, that arise out of, or
are in connection with, any failure of the Products.

  13.   Termination. This Agreement may be terminated by either party in the
event that:

  a)   The other party makes a general assignment for the benefit of creditors;
    b)   The other party becomes insolvent, or voluntary or involuntary
proceedings are instituted by or against such party under any federal, state, or
other bankruptcy or insolvency laws and such proceedings are not terminated
within ninety (90) days, or a receiver is appointed for such party;     c)   The
other party ceases to function as a going concern;     d)   The other party
fails to perform any material provision of this Agreement and does not cure such
failure within a period of thirty (30) days after receipt of written notice from
the other party specifying such failure and stating its intention to terminate
this Agreement if such failure is not cured; or     e)   Performance of this
Agreement is suspended by the other party in accordance with Section 14
(a) below, and it appears that such performance will be delayed for more than
six (6) months.

  14.   Miscellaneous.

  a)   Force Majeure. No party to this Agreement shall be liable for
non-performance hereunder resulting from: severe weather conditions; war; riots;
civil disorder; earthquakes; any law, order, proclamation, regulation,

6



--------------------------------------------------------------------------------



 



      ordinance, demand or requirement of any governmental agency; or any other
condition or occurrence whatsoever beyond the control of such party, but only to
the extent performance hereunder is prevented by any such condition. If the
performance of this Agreement is prevented by reason of any such event, (a) the
party whose performance is prevented, shall give prompt written notice to the
other party of the event and shall be excused from performance, but only to the
extent prevented; provided, however, that the party whose performance is
prevented shall take all steps to avoid or remove such causes of nonperformance
and shall continue performance whenever and to the extent possible; and (b) if
it appears that a time for delivery or performance scheduled pursuant to this
Agreement will be delayed for more than six (6) months, the party receiving
notice under subsection (a) above shall have the right to terminate, by written
notice to the other party, any portion of this Agreement covering the prevented
performance, and the obligations and liabilities of both parties with respect to
such portion of the Agreement shall thereupon lapse and terminate, except to the
extent such obligations or rights are intended to survive pursuant to this
Agreement.     b)   Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be transferred, assigned or delegated
by Supplier, in whole or in part, without the prior written consent of PGT, and
any attempt to make any such transfer, assignment or delegation without such
consent shall be null and void. This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the successors, legal representatives
and permitted assigns of the Parties hereto.     c)   Contractor Status. The
parties are and shall remain independent contractors with respect to each other,
and nothing in this Agreement shall be construed to place the Parties in the
relationship of partners, joint ventures, fiduciaries or agents, nor grant any
right or authority to assume or create an obligation or responsibility, express
or implied, on behalf of or in the name of the other or bind the other in any
manner whatsoever.     d)   Modification and Waiver. No modification, amendment
or waiver of any provision of this Agreement shall be valid or binding unless in
writing and executed by both of the parties. Any other purported modification,
amendment or waiver of any provision of this Agreement shall be null and void.
No waiver by either party of any breach, or the failure of either party to
enforce any of the terms and conditions of this Agreement, shall affect, limit
or waive that party’s right to enforce and compel compliance with all terms and
conditions of this Agreement, or to terminate this Agreement according to its
terms.     e)   Invalidity or Illegality. In the event any provision of this
Agreement is declared to be void, invalid or unlawful by any court or tribunal
of

7



--------------------------------------------------------------------------------



 



      competent jurisdiction, such provision shall be deemed severed from the
remainder of this Agreement and the balance shall remain in full force and
effect. The parties shall undertake to replace the invalid, ineffective, or
unenforceable provisions with valid, effective, and enforceable provisions,
which, in their commercial effect, approximate as closely as possible the
intentions of the parties as expressed in the invalid, ineffective, or
unenforceable provisions.     f)   Notices. All notices given hereunder shall be
in writing and shall be deemed to have been duly given if delivered personally
with receipt acknowledged or sent by registered or certified mail, if available,
return receipt requested, or by facsimile, or by recognized overnight courier
for next day delivery, addressed or sent to the Parties at the following
addresses and facsimile numbers or to such other additional address or facsimile
number as any party shall hereafter specify by notice to the other party:

             
 
  i.   If to PGT, to:    
 
           
 
      PGT Industries, Inc.    
 
      1070 Technology Drive    
 
      Nokomis, FL 34275    
 
      Attention: Corporate Counsel    
 
      Facsimile: (941) 486-8634    

             
 
  ii.   If to the Supplier, to:    
 
           
 
      Indalex, Inc.    
 
      2605 Old Oakwood Road    
 
      Gainesville, GA 30504    
 
      Attention: Vice President Sales    
 
      Facsimile: (770) 534-1436    

  g)   Headings. Section headings contained herein are for convenience only and
shall not affect the interpretation hereof.     h)   Counterparts. The parties
may execute any number of counterparts to this Agreement, each of which shall be
an original instrument, but all of which taken together shall constitute one and
the same Agreement. Signed facsimile copies of this Agreement will bind the
Parties to the same extent as original documents.     i)   Entirety. This
Agreement, which includes the recitals, schedules, Purchase Orders, exhibits and
annexes attached or subsequently incorporated in this Agreement, constitutes the
entire understanding and agreement between the Parties regarding the subject
matter set forth

8



--------------------------------------------------------------------------------



 



      herein, and supersedes all prior or contemporaneous agreements, oral or
written, made between the Parties relating such subject matter.     j)  
Agreement Precedence. For their convenience, the Parties may use, from time to
time, their standard Purchase Orders, confirmations, site level execution
agreements, sales releases, delivery schedules, acknowledgments, invoices and
other similar preprinted forms. In the event of a conflict between this
Agreement and any of these documents that purport to govern the same matters set
forth herein, this Agreement shall prevail unless the other document (i) is
executed and delivered by both parties hereto in writing subsequent to the date
of this Agreement, (ii) specifically refers to this Agreement and to this
Section, and (iii) indicates that it is intended to, and shall take precedence
over, this Agreement.     k)   Governing Law. This Agreement shall be governed
by and construed in accordance with the laws of the State of Florida, without
regard to the conflict of laws principles thereof (other than its conflict of
law principles to the extent that the application of the laws of another
jurisdiction would be required thereby). Each Party hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any litigation or legal proceeding directly or indirectly
arising out of, under or in connection with this Agreement or the transactions
contemplated hereunder.     l)   Survival Provisions. Neither the expiration nor
termination of this Agreement shall affect such of the provisions of this
Agreement as expressly provide that they will operate after any such expiration
or termination.     m)   Personal Protective Equipment. Suppliers and
subcontractors must wear appropriate personal protective equipment (PPE) when
visiting any of PGT’s manufacturing facilities.     n)   Insurance. Supplier
shall maintain worker’s compensation and employer’s liability for its employees
and sub-contractors, commercial general liability insurance (including products
liability), automobile liability insurance with minimum limits of bodily injury
or death, one person $1,000,000.00; each occurrence, $1,000,000.00; property
damage, each occurrence, $1,000,000.00.

[SIGNATURE PAGE FOLLOWS]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by persons authorized on their respective behalf,
effective as of the date first set forth above.

                  PGT INDUSTRIES, INC.
 
           
 
           
 
                 
 
  Name:
Title:   Mary J. Kotler
Vice President, Supply Chain    

                  INDALEX, INC.
 
           
 
           
 
                 
 
  Name:   Keith Burlingame    
 
  Title:   Senior Vice President Sales &
Marketing    

10